Appeal from order entered April 3, 1969, unanimously dismissed, without costs and without disbursements, as academic, it having been superseded by the order granting reargument. Order entered June 23, 1969, unanimously affirmed, with $30 costs and disbursements to elaimants-respondents. The stay of arbitration pending trial of the preliminary issues is to continue for a period of 30 days from publication hereof, within which time the claimants, if they have not already done so, shall, upon five days’ notice, submit to oral examination under oath regarding their respective claims. Concur — Stevens, P. J., Capozzoli, Mc'Grivem, Steuer and Tilzer, JJ.